DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/06/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Tamano et al. (JP 2009-209127 A) in view of Lee et al. (US 2014/0346406 A1) as set forth in the Non-Final Rejection filed 01/06/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1, 3-5, 7-9, and 13-16 under 35 U.S.C. 103 as being unpatentable over Tamano et al. (JP 2009-209127 A) in view of Lee et al. (US 2014/0346406 A1) as set forth in the Non-Final Rejection filed 01/06/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 10-13 under 35 U.S.C. 103 as being unpatentable over Tamano et al. (JP 2009-209127 A) in view of Lee et al. (US 2014/0346406 A1) and Chisaka et al. (JP 2013-118288 A) as set forth in the Non-Final Rejection filed 01/06/22 is overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied on national phase publication US 2009/0131673 A1 as the English equivalent of PCT publication WO 2006/128800 A1 (herein referred to as “Tanabe et al.”).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1, 3-5, 7-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (WO 2006/128800 A1) in view of Lee et al. (US 2014/0346406 A1).
	Regarding Claims 1, 3, 4, 7-9, and 13-16, Tanabe et al. discloses the following compound:

    PNG
    media_image1.png
    417
    262
    media_image1.png
    Greyscale

(compound (B-11), page 15) such that R4 = R8 = unsubstituted C4 alkyl group (t-butyl), R3 = R5-7 = R9-10 = hydrogen, a1 = a2 = 1, L1-2 = dibenzofuran group, b1-2 = 1, and R1-2 = hydrogen of Applicant’s Formula 1.  Tanabe et al. discloses its inventive compounds to be used as host material in the (blue) light-emitting layer of an organic electroluminescent (EL) device; the compound is mixed with (blue-emitting) dopant material comprising chemical groups such as pyrene at 50:50 to 99.9:0.1 (Abstract; [0077]-[0078], [0081]-[0082], [0087]).  The light-emitting layer is formed via wet film-forming methods such as spin coating; the composition for the light-emitting layer is first dissolved in proper solvent (in excess) such as toluene, although the solvent “shall not be limited” ([0106]-[0107]).  Tanabe et al. discloses an organic EL device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode ([0076]).  However, Tanabe et al. does not explicitly disclose an amine-based compound of Applicant’s Formula 2.
	Lee et al. discloses the dopant materials of the following form for use as blue emitters in the light-emitting layer of an organic EL device (Abstract):

    PNG
    media_image2.png
    81
    148
    media_image2.png
    Greyscale

([0021]) where Ar1 = pyrene ring ([0023]) including:

    PNG
    media_image3.png
    177
    138
    media_image3.png
    Greyscale

([0035]) where m = 0-4 and A = deuterium (among others) ([0037]-[0038]).  An embodiment is disclosed:  

    PNG
    media_image4.png
    193
    324
    media_image4.png
    Greyscale

(compound D-8, page 9) such that a11-12 = 0 and -(L21)a21-(R11)b11 = -(L22)a22-(R12)b12 = -(L23)a23-(R13)b13 = -(L24)a24-(R14)b14 = Applicant’s Formula 2-1 of Applicant’s Formula 2.  Notice that the above compound can be easily modified by one of ordinary skill in the art such that (at least one of) R15-22 = deuterium (and others being hydrogen), as the modification merely involves the exchange one group (hydrogen) for a functional equivalent (deuterium), which is easily envisioned from the scope of Lee et al.’s general formula.  Lee et al. further discloses that its inventive dopant materials have “high conductivity to holes and electrons” and also have “high stability to materials,” thereby improving efficiency and lifespan ([0042]).  The dopant materials is at 1-10 wt% (based on wt of host material) ([0041]).  Wet film-forming methods are used to form the light-emitting layer, wherein the light-emitting composition (comprising host and dopant materials) are dissolved in “suitable” solvents such as ethanol and the like; the solvents are “not specifically limited” ([0049]).  It would have been obvious to incorporate the inventive compound (and ethanol) as disclosed by Lee et al. as dopant material (and as polar solvent) to the light-emitting composition as disclosed by Tanabe et al.  The motivation is provided by the disclosure of Lee et al. which discloses a viable dopant material that has high hole and electron conductivity as well as stability; further motivation is provided by the fact that Lee et al. also discloses an identical method of film formation to form the light-emitting layer, wherein the light-emitting composition is dissolved in solvents such as ethanol (which can be added in any arbitrary amount during the normal course of experimentation sufficient to fully dissolve the constituent materials).

	Regarding Claim 5, Tanabe et al. discloses its inventive compounds to correspond to the following formula:

    PNG
    media_image5.png
    153
    401
    media_image5.png
    Greyscale

([0008]) where M includes the following:

    PNG
    media_image6.png
    175
    194
    media_image6.png
    Greyscale

(page 9) where A6-7 = hydrogen or C1-18 alkyl (page 10).  However, Tanabe et al. does not explicitly disclose an embodiment that fully reads on the substituent limitations as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound (B-11) as disclosed by Tanabe et al. (above) such that R4 and R9 or R5 and R8 = t-butyl of Applicant’s Formula 1.  The motivation is provided by the fact that the modification merely involves change in the substituent position of one of the t-butyl groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Tanabe et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

10.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (WO 2006/128800 A1) in view of Lee et al. (US 2014/0346406 A1) as applied above and in further view of Chisaka et al. (JP 2013-118288 A).
	Tamano et al. in view of Lee et al. discloses the ink composition of Claim 1 as shown above.  Tanabe et al. discloses wet film-forming methods such as spin coating to form the light-emitting layer, wherein the light-emitting composition (comprising host and dopant materials) is dissolved in proper solvents such as ethanol and the like; the solvents “shall not be limited” ([0107]); Lee et al. discloses that “suitable” solvents include ethanol and the like, which are “not specifically limited” ([0049]).  However, Tanabe et al. in view of Lee et al. does not explicitly disclose the polar solvent as recited by the Applicant.
	Chisaka et al. discloses a light-emitting composition comprising a dopant material (doubly-substituted diarylaminopyrene compound) for blue light emission in combination with an anthracene derivative as host material ([0010], [0019], [0116], [0141]).  The light-emitting layer is formed via wet film-forming methods such as inkjet printing ([0078], [0094], [0109]); such methods involve dissolution of the composition in a suitable solvent such as methyl benzoate ([0082]).  An embodiment is disclosed wherein 99 wt% of polar solvent is used, with a dopant to host material ratio of 2:98 ([0184]).  It would have been obvious to utilize the wet film-forming method as disclosed by Chisaka et al. (including the use of solvents such as methyl benzoate at 99 wt%) with the composition as disclosed by Tanabe et al. in view of Lee et al.  The motivation is provided by the disclosure of Chisaka et al., which teaches a known and viable method of film formation, wherein a highly analogous composition is used to also form the light-emitting layer of an organic EL device, thus rendering the production during the normal course of experimentation predictable with a reasonable expectation of success.

Response to Arguments
11.	Applicant’s arguments on pages 13-15 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786